DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 03/26/2020 and 11/03/2020 are being considered in the examination of this application. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rear end and the intermediate portion…are mounted to the main wing by a roller bearing”, the “first main path” as well as the “second main load path” in claim 1, the “first lower side wall” in claims 4-6, the “front end” in claim 5, each instance of the “rear end” in claim 6, each instance of the  “lateral side” in claim 8, the “first main load path” as well as the “redundant second main load path” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both the “lower structure component” and the “first lower sidewall” as seen in FIGS. 6-7.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a.	first lower side wall 109.
6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
7.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
8.	The abstract currently contains more than 150 words. 
9.	The disclosure is objected to because of the following informalities: 
a.	page 3, the terms “2”, “4”, “6” and “8” should be rewritten as --two--, --four--,  --six--, and --eight-- so as to avoid any confusion with reference numerals. 
b.	page 9, 2nd paragraph of the “DETAILED DESCRIPTION”: the terms “the wing 1” should be rewritten as --the wing 3-- since the aircraft 1 has been designated with  reference numeral “1”.
Appropriate correction is required.
Claim Objections
10.	Claim 11-12 are objected to because of the following informalities:  
a.	Claim 11, line 1: the term “a guide rail” should be rewritten as --the guide rail-- since the guide rail is positively recited in claim 10. 
b.	Claim 12, line” the term “a wing” should be rewritten as --the wing-- since the wing is positively recited in claim 1.
Appropriate correction is required.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “additional reinforcement structure” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 1, lines 11-13, recites the limitation “the front end of the slat track is mounted to the slat, wherein the rear end and the intermediate portion of the slat track are mounted to the main wing by a roller bearing” rendering the claim vague and indefinite. Per the applicant’s disclosure, it is understood that a roller bearing is disposed in the rear end and encompassed by the guide rail, however, it is not understood how exactly is the rear end and the intermediate portion of the stat track mounted to the main wing specifically by a roller bearing. The applicant’s figures 6-7 illustrates the guide rail primary structure of the guide rail (which would include the aft roller bearing) being mounted to a rib/wing. Therefore, the roller bearing being recited as mounting the front end and the intermediate portion of the slat track is not clear.
13.	Claim 3 recites the limitation “at least one reinforcement element” in line 6. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the applicant’s disclosure includes an 
14.	Claim 4, line 9, recites the limitation “at least one upper reinforcement element” which renders the claim uncertain since it not clear whether the at least one upper reinforcement element corresponds to the at least one reinforcement element positively recited in claim 3 or something else. The claim should be rewritten to recite “at least one upper reinforcement element of the at least one reinforcement element” to avoid any uncertainty. Similarly, claims 5 and 6 require further clarification and remain unclear. 
15.	Claims not addressed are rejected based on their dependency from a rejected base claim.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al. (US 2938680 A), hereinafter “Greene”.
Regarding Claim 1, Green discloses a wing (wing 1 as seen in FIG. 1) for an aircraft (aircraft is not required, see MPEP 2111.2(II)), comprising: 
a main wing (2); 
a slat (3); and 
a connection assembly (c. 4, ln. 10-13 discloses a connection assembly 5 as seen in FIG. 3) movably connecting the slat (3) to the main wing (2), such that the slat is movable between a retracted position and at least one extended position (FIGS. 3-5); 
the connection assembly (5) comprising an elongate slat track (6) that extends along a track longitudinal axis between a front end and a rear end and has an intermediate portion between the front and rear ends (slat track 6 extending along a track longitudinal axis between a front end 18 and a rear end 19 and has an intermediate portion between the front and rear ends as seen in FIGS. 2-7);
wherein the front end of the slat track is mounted to the slat (c. 5, ln. 14-18 discloses front end 18 of slat track 6 mounted to slat 3 as seen in FIG. 4), 
wherein the rear end (19) and the intermediate portion (portion between front end 18 and rear end 19) of the slat track (6) are mounted to the main wing (2) by a roller bearing (10/11) such that the slat track is movable along the track longitudinal axis (c. 4, ln. 50 - c. 5, ln. 5 discloses slat track 6 carried by and supported by guide rail 7 which includes rollers 10/11 which are mounted to wing ribs 4 of main wing 2 as seen in FIG. 2 and 6-7), and 
the roller bearing (10/11) comprising a guide rail (7) mounted to the main wing (via roller bearing 10/11) and a first roller unit (17) mounted to the rear end (19) of the slat track (6) and engaging the guide rail (c. 4, ln. 68 - c. 5, ln. 7 discloses first roller unit 17 mounted to the rear end of slat track 6 and engaging guide rail 7 as seen in FIGS. 2, 4-5 and 7); 
the guide rail (7) comprising a guide rail primary structure (a structure of guide rail 7 as seen in FIG. 4 which encompasses guide rail 7) engaging with (FIGS. 2-7) the first roller unit (17), and an (31/32) additionally reinforcing the guide rail primary structure in a lateral direction (FIG. 6-7 illustrates additional reinforcement structure 31/32 extending laterally with respect to guide rail 7 as well as guide rail primary structure  which can reinforece the guide rail primary structure in a lateral direction based on aerodynamic loads experienced by the slat 3 and main wing 2); and 
the guide rail primary structure forming a first main load path and the reinforcement structure forming a redundant second main load path (based on the position of the guide rail primary structure  relative to the roller unit 17 as well as the slat track 6 the guide rail primary structure must form a first main load path based on the aerodynamic loads exerted on slat 3 and the main wing, and the reinforcement structure 31/32 as seen in FIG. 7 in proximity to and surrounding primary structure can serve as a redundant second main load path).
19.	Regarding Claim 2, Greene discloses the wing of claim 1, wherein the reinforcement structure (31/32) comprises at least one reinforcement element (31 and/or 32) extending in the lateral direction (FIGS. 6-7).
20.	Regarding Claim 3, Greene discloses the wing of claim 2, wherein the guide rail primary structure comprises an upper guide surface engaging with the first roller unit from above, an opposite lower guide surface engaging with the first roller unit from below,  (C. 4, ln. 71-72 discloses first roller unit 17 on the interior of guide rail 7 which includes guide rail primary structure, as such first roller unit 17 must be engaging an upper guide surface from above as well as a lower guide surface from below), and
at least one first side wall at a first lateral side and at least one second side wall at an opposite second lateral side of the upper and lower guide surfaces (first roller unit 17 having a first and second sidewalls on lateral sides respectively which unit 17 is mounted on as seen in FIG. 7), 
(32) couples the first side wall to the second side wall (FIG. 6).
21.	Regarding Claim 10, Greene discloses a guide rail for use in a roller bearing of a wing for an aircraft (c. 4, ln. 50 - c. 5, ln. 5 discloses a guide rail 7, “for use in the roller bearing of a wing for an aircraft” are not required, see MPEP 2111.2(II)).
	the guide rail (7) configured for mounting to a main wing (2)  and for engagement by a first roller unit (17) mounted to a rear end (19) of a slat track (6),
	wherein the guide rail (7) comprises a guide rail primary structure (a structure of guide rail 7 as seen in FIG. 4 which encompasses guide rail 7) configured to engage (FIGS. 2-7) with the first roller unit (17), and an additional reinforcement structure additionally reinforcing the guide rail primary structure in a lateral direction (FIG. 6-7 illustrates additional reinforcement structure 31/32 extending laterally with respect to guide rail 7 as well as guide rail primary structure  which can reinforece the guide rail primary structure in a lateral direction based on aerodynamic loads experienced by the slat 3 and main wing 2), and
	the guide rail primary structure forming a main load path and the reinforcement structure forming a redundant second main load (based on the position of the guide rail primary structure  relative to the roller unit 17 as well as the slat track 6 the guide rail primary structure must form a first main load path based on the aerodynamic loads exerted on slat 3 and the main wing, and the reinforcement structure 31/32 as seen in FIG. 7 in proximity to and surrounding primary structure can serve as a redundant second main load path). 
22.	Regarding Claim 11, Greene discloses a guide rail (7) of claim 10 (see the discussion to claim 10 above). 
23.	Regarding Claim 12, Greene discloses an aircraft (c. 3, ln. 59-65).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of co-pending application No. 16/664,197 (first reference application), claims 1 and 15 co-pending application No. 16/967,553 (second reference application) and claims 1 and 14 of co-pending application No. 17/208,595 (third reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is being anticipated by the co-pending application. In claim 1 of the pending application, the “main wing”, “slat”, “slat track”, “connection assembly”, “guide rail”, “roller bearing and the “first roller unit” of claims 1 and 10 appear to employ the same function as the “main wing”, “slat”, “slat track”, “connection assembly”, “guide rail”, “roller bearing” and the “first roller unit” of claims 1 and 15 of co-pending applications (first and second reference) as well as claims 1 and 14 of co-pending application No. 17/208,595 and thus considered indistinguishable. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Allowable Subject Matter
Claim 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections




Prior Art
	The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
		Rudolph (US 5039032 A), Jonson et al. (US 4687162 A), Page (GB 298508 A) and Bradbury (GB 1572004 A) disclose extendable and retractable slats for aircrafts. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642